DETAILED ACTION
This Office Action is in response to the application filed on January 28, 2022. Claims 1-12 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation 
Claims 1, 7, and 10 recite “wherein N is the second value, and wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag in either the case the adjusted remnant coefficient is less than the second value or equal to the second value”. This phrase is interpreted as described in Applicant’s Specification ¶¶629-631. This is the only portion of the specification that describes determining the residual coefficient to be 2N or 2N+1 depending on the parity flag. Accordingly, Examiner determines that, according to Applicant’s own examples, this language is met where “when rem_abs_gt1_flag is 0, the absolute value of the residual coefficient may be set to 2 or 3 depending on the value of par_level flag” and “when rem_abs_gt2_flag is 0, the absolute value of the residual coefficient may be set to 4 or 5 depending on the value of par_level flag”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 4-5, 7-8, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,290,737 (the ‘737 patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 1-8 of the ‘737 patent and claims 1-2, 4-5, 7-8, and 10-11 of the instant invention cover substantially the same subject matter.
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 1 of the ‘737 patent:
Instant Application 17/649,216
U.S. Patent No. 11,290,737
1. (Original) A video decoding method comprising the steps of: 
1. A video decoding method comprising the steps of:
1. Limitation 1: parsing a non-zero flag indicating whether a residual coefficient is non-zero from a bitstream;
1. Limitation 1: parsing a non-zero flag indicating whether a residual coefficient is non-zero from a bitstream;
1. Limitation 2: parsing absolute value information for determining an absolute value of the residual coefficient from the bitstream when the non-zero flag indicates that the residual coefficient is non-zero; and
1. Limitation 2: parsing absolute value information for determining an absolute value of the residual coefficient from the bitstream when the non-zero flag indicates that the residual coefficient is non-zero; and
1. Limitation 3: determining the absolute value of the residual coefficient based on the absolute value information,
1. Limitation 3: determining the absolute value of the residual coefficient based on the absolute value information,
1. Limitation 4: wherein 
the absolute value information comprises a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value,
1. Limitation 4: wherein 
the absolute value information comprises a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value,
1. Limitation 5: a parity flag is further parsed from the bitstream only when the residual coefficient is greater than the first value; and the parity flag indicates whether the value of the residual coefficient is an even number or an odd number,
1. Limitation 5: a parity flag is further parsed from the bitstream only when the residual coefficient is greater than the first value; and the parity flag indicates whether the value of the residual coefficient is an even number or an odd number,
1. Limitation 6: a first adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient derived by bit-shifting the residual coefficient to the right by 1 is greater than a second value is further parsed when the residual coefficient is greater than the first value,
1. Limitation 6: a first adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient derived by bit-shifting the residual coefficient to the right by 1 is greater than a second value is further parsed when the residual coefficient is greater than the first value,
1. Limitation 7: wherein N is the second value, and wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag in either the case the adjusted remnant coefficient is less than the second value or equal to the second value
1. Limitation 9: wherein N is the second value, and wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag in either the case the adjusted remnant coefficient is less than the second value or equal to the second value.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0203998 (“Hsaing 2”), which corresponds to a priority application dated August 22, 2018, in view of U.S. Patent Publication No. 2020/0077117 (“Karczewicz”).
With respect to claim 7, Hsaing 2 discloses the invention substantially as claimed, including 
A video decoding device (see Fig. 1B), comprising:
a memory having stored instructions (see ¶¶37, 41, describing that the coding device may be embodied in software, i.e., stored instructions, executed by a processor of a CPU – Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood such instructions/software to be stored in the CPU’s memory);
a processor (see citations and arguments with respect to element above) for executing the instructions to:
parse a non-zero flag indicating whether a residual coefficient is non-zero from a bitstream (see ¶¶10-11, 12, 29, describing that the decoder parses sig_coeff_flag, i.e., a non-zero flag, from the bitstream which indicates whether the current residual transform coefficient is greater than zero, i.e., non-zero);
parse absolute value information for determining an absolute value of the residual coefficient from the bitstream when the non-zero flag indicates that the residual coefficient is non-zero (see ¶¶10-11, 12, 29, describing that the decoder parses syntax from multiple coding passes, i.e., absolute value information, and that these passes only occur when sig_coeff_flag = 1, i.e., when it indicates that the residual coefficient is non-zero); and
determine the absolute value of the residual coefficient based on the absolute value information (see citations above and ¶28, describing that coeff_abs_level_greater1_flag is used to signal the absolute value of the residual transform coefficient, i.e., is determined based on the absolute value information),
wherein
the absolute value information comprises a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value (see ¶¶29-30, describing that the syntax of the multiple different coding passes, i.e., the absolute value information, includes coeff_abs_level_greater1_flag, i.e., a residual coefficient comparison flag indicating whether the residual coefficient is greater than 1, i.e., a first value),
a parity flag is further parsed from the bitstream only when the residual coefficient is greater than the first value (see ¶¶28-29, describing that the decoder parses a par_level_flag/parity bit from the bitstream when coeff_abs_level_greater1_flag = 1, i.e., when the residual coefficient is greater than the first value); and 
…
a first adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient derived by bit-shifting the residual coefficient to the right by 1 is greater than a second value is further parsed when the residual coefficient is greater than the first value (see ¶¶28-30, describing that the decoder parses a coeff_abs_level_rs1_gt1_flag and coeff_abs_level_rs1_gt2_flag, i.e., adjusted remnant coefficient comparison flags, indicating whether an adjusted remnant coefficient AbsLevelRS1 (derived by bit-shifting the residual coefficient, AbsLevel, to the right by 1) is greater than 1 and greater than 2, respectively, and that these are only parsed when coeff_abs_greater1_flag is greater than 1, i.e., when the residual coefficient is greater than the first value),
wherein N is the second value, and wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag in either the case the adjusted remnant coefficient is less than the second value or equal to the second value (see citations and arguments with respect to elements above, and Claim Interpretation section above; see also ¶¶30-31, which describe that signaling coeff_abs_level_greater1_flag and the parity bit indicate whether AbsLevel is greater than 1, i.e., AbsLevel = 0 or 1 is signaled by coeff_abs_level_greater1_flag = 0 and a parity bit; likewise signaling coeff_abs_level_rs1_gt1_flag, coeff_abs_level_greater1_flag, and the parity bit indicates whether AbsLevel is greater than 3, i.e., AbsLevel 2 or 3 is signaled by coeff_abs_level_rs1_gt1_flag = 0, coeff_abs_level_greater1_flag = 1, and a parity bit; and signaling coeff_abs_level_rs1_gt2_flag, coeff_abs_level_rs1_gt1_flag, coeff_abs_level_greater1_flag, and the parity bit indicate whether AbsLevel is greater than 5, i.e., AbsLevel 4 or 5 is signaled by coeff_abs_level_rs1_gt2_flag = 0, coeff_abs_level_rs1_gt1_flag = 1, coeff_abs_level_greater1_flag = 1, and a parity bit. From this one of skill would have understood that when coeff_abs_level_rs1_gt1_flag is signaled and is 0, the absolute value of the residual transform coefficient is 2 or 3 depending on the value of the parity bit and when coeff_abs_level_rs1_gt2_flag is signaled and is 0, the absolute value of the residual transform coefficient is 4 or 5 depending on the value of the parity bit, i.e., wherein N is the second value, and wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag in either the case the adjusted remnant coefficient is less than the second value or equal to the second value).

Hsiang 2 does not explicitly disclose the parity flag indicates whether the value of the residual coefficient is an even number or an odd number.
However, in the same field of endeavor, Karczewicz discloses that it was known that the parity flag indicates whether the absolute value of the residual transform coefficient is even or odd: 
the parity flag indicates whether the value of the residual coefficient is an even number or an odd number (see ¶¶13, 178, describing that the parity level flag indicates if a coefficient has an absolute level that is even or odd).
At the time of filing, one of ordinary skill would have been familiar with parity flags and their use in signaling coefficient levels and have understood that, as evidenced by Karczewicz, such flags were known to be used to indicate whether the value is an even number or an odd number. Accordingly, to one of ordinary skill in the art at the time of filing, using parity in this way in the system of Hsiang 2 would have represented nothing more than the use of known technique to improve similar devices (methods, or products) in the same way and/or the combination of prior art elements according to predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include parity indicating an even or an odd number in the coding system of Hsiang 2 as taught by Karczewicz.
With respect to claim 8, Hsiang 2 discloses the invention substantially as claimed. As described above Hsiang 2 in view of Karczewicz discloses all the elements of independent claim 7. Hsiang 2/Karczewicz additionally discloses: 
wherein
one or more adjusted remnant coefficient comparison flags indicating whether the adjusted remnant coefficient is greater than one or more values are further parsed when the adjusted remnant coefficient is greater than the second value (see citations and arguments with respect to claim 7 above, describing that at least a coeff_abs_level_rs1_gt2_flag, i.e., an adjusted remnant coefficient comparison flag indicating whether the adjusted remnant coefficient is greater than one or more values, which is further parsed when coeff_abs_level_rs1_gt1_flag indicates that the adjusted remnant coefficient is greater than 1).
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 8.
With respect to claim 9, Hsiang 2 discloses the invention substantially as claimed. As described above Hsiang 2 in view of Karczewicz discloses all the elements of independent claim 7. Hsiang 2/Karczewicz additionally discloses: 
wherein
a residual value information is further parsed when the adjusted remnant coefficient is greater than the second value (see citations and arguments with respect to claim 7 above and ¶¶11-12, 23, 26, 32, Table 1, describing that when coeff_abs_level_rs1_gt2_ is greater than 1, i.e., when the adjusted remnant coefficient is greater than the second value, then remainder/remaining/residual value information, e.g., coeff_abs_level_rs1_remainder, may be parsed), and
the residual value information comprises a value obtained by subtracting the second value from the adjusted remnant coefficient (see citations with respect to element above and claim 7 above, describing that the remainder value, i.e., residual value information, is the remaining absolute value of a transform coefficient level that is coded after coding coeff_abs_level_rs1_gt2, and only if coeff_abs_level_rs1_gt2 = 1, i.e., it is only coded where  the adjusted remnant coefficient is greater than 2 – thus, once coeff_abs_level_rs1_gt2 = 1 is coded indicating the adjusted remnant coefficient is greater than 2, one of ordinary skill would have understood the described “remaining” value to indicate how much greater than 2 the value is, i.e., it indicates a value obtained by subtracting the second value from the adjusted remnant coefficient).
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 9.
With respect to claim 10, Hsiang 2 discloses the invention substantially as claimed. As described above Hsiang 2 in view of Karczewicz discloses all the elements of independent claim 7. Hsiang 2/Karczewicz additionally discloses: 
A video encoding device (see Fig. 1A), comprising:
a memory having stored instructions (see citations and arguments with respect to corresponding element of claim 7 above);
a processor (see citations and arguments with respect to corresponding element of claim 7 above) for executing the instructions to:
encode a non-zero flag indicating whether a residual coefficient is non-zero (see citations and arguments with respect to corresponding element of claim 7 above and ¶¶10-12, 21, describing that the encoder encodes sig_coeff_flag); and
encode absolute value information for determining an absolute value of the residual coefficient when the residual coefficient is non-zero (see citations and arguments with respect to corresponding element of claim 7 above and ¶¶10-12, 21, describing that the encoder encodes the multiple coding pass syntax information that is used to determine the absolute value of the residual transform coefficient if sig_coeff_flag indicates it is non-zero);
wherein
the absolute value information comprises a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value (see citations and arguments with respect to corresponding element of claim 7 above),
a parity flag for the residual coefficient is further encoded only when the residual coefficient is greater than the first value (see citations and arguments with respect to corresponding element of claim 7 above); and 
the parity flag indicates whether the value of the residual coefficient is an even number or an odd number (see citations and arguments with respect to corresponding element of claim 7 above),
a first adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient derived by bit-shifting the residual coefficient to the right by 1 is greater than a second value is further encoded when the residual coefficient is greater than the first value (see citations and arguments with respect to corresponding element of claim 7 above),
wherein N is the second value, and wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag in either the case the adjusted remnant coefficient is less than the second value or equal to the second value (see citations and arguments with respect to corresponding element of claim 7 above).
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 10.
With respect to claim 11, Hsiang 2 discloses the invention substantially as claimed. As described above Hsiang 2 in view of Karczewicz discloses all the elements of independent claim 7. Hsiang 2/Karczewicz additionally discloses: 
wherein
one or more adjusted remnant coefficient comparison flags indicating whether the adjusted remnant coefficient is greater than one or more values are further encoded when the adjusted remnant coefficient is greater than the second value (see citations and arguments with respect to corresponding element of claim 8 above).
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 11.
With respect to claim 12, Hsiang 2 discloses the invention substantially as claimed. As described above Hsiang 2 in view of Karczewicz discloses all the elements of independent claim 7. Hsiang 2/Karczewicz additionally discloses: 
wherein
a residual value information is further encoded when the adjusted remnant coefficient is greater than the second value, and the residual value information comprises a value obtained by subtracting the second value from the adjusted remnant coefficient (see citations and arguments with respect to claim 9 above).
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 12.
With respect to claim 1, claim 1 recites the elements of claim 7 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 7 also apply to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 8 also apply to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 9 also apply to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 10 also apply to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 11 also apply to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the citations and arguments with respect to claim 12 also apply to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481